341 S.W.3d 128 (2011)
CITY OF BRIDGETON, Respondent,
v.
Kenneth YARBROUGH, Appellant.
No. ED 95092.
Missouri Court of Appeals, Eastern District, Division Five.
April 19, 2011.
Kelly M. Jager, Clayton, MO, for Appellant.
Earl Robert Schultz, III, Chesterfield, MO, for Respondent.
*129 Before GARY M. GAERTNER, JR., P.J., MARY K. HOFF, J., PATRICIA L. COHEN, J.

ORDER
PER CURIAM.
Kenneth Yarbrough (Appellant) appeals from the trial court's Judgment finding him guilty of the charge of Failing to Comply with a Lawful Order of a Police or Fire Official in violation of § 90-45 of the Municipal Ordinances of the City of Bridgeton, Missouri. We affirm.
We have reviewed the briefs of the parties and the record on appeal and find Appellant is entitled to no relief on appeal. An extended opinion would have no precedential value. We have, however, provided a memorandum opinion for the use of the parties setting forth the reasons for our decision pursuant to 84.16(b).